DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/209,888), filed on 03/23/2021.

Priority
3.	Applicant has not claimed a Foreign or Domestic priority for this application. 

Oath/Declaration
4.	The Oath/Declaration, filed on 03/23/2021, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
5	The drawings, filed on 03/23/2021, have been reviewed by the Examiner and are found to be in accordance with the requirements of 37 CFR. 1.84. 

  Information Disclosure Statement
6	Applicant’s Information Disclosure Statement (IDS), filed on 03/23/2021, are in compliance with the provisions of 37 CFR 1.97, and are entered into the record.  The references cited therein have been considered by the examiner. See attached PTO-1449 form(s).






Claim Objections
7. 	Claim 5 is objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:  

Claim 5, in line 4, recites:
“of the SQL editing program”
It may be corrected as follows [to end the claim with a period (.)]: 
“of the SQL editing program.”

  Appropriate corrections are required.


Claim Rejections - 35 USC §103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9. 	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being obvious by Bansal (US 2021/0334284 A1; Pub. Date: Oct. 10, 2021; Filed: Jun. 17, 2020; hereinafter Bansal), in view of Menahem et al. (US 2016/0062870 A1; Pub. Date: Mar. 3, 2016; Filed: Apr. 28, 2014; hereinafter Menahem).
Regarding claim 1, Bansal teaches: 
A method (See, e.g., Bansal, Figs. 1-4; par [0054]: "Referring now to FIG. 3, an example method 300 for executing SQL queries is shown, in accordance with some embodiments of the present disclosure. ....” Examiner Note (EN): Bansal discloses: method 300 for executing SQL queries.) comprising:
receiving an SQL command into an SQL editing program, the SQL command composed of a plurality of composition components (See, e.g., Bansal, Figs. 1-4; par [0055]: "A processor, such as the processor (e.g., the CPU 130A) associated with one or more components of the OSS 200, receives a structured query language (SQL) query (302). The processor receives the SQL query from a user (e.g., one of the Users 214) or an admin (e.g., the IT administrator 216). In some embodiments, in the SQL query, the user or admin specifies at least one of a bucket name, a bucket endpoint, a query target, or metadata relationships. The processor identifies, in the SQL query, a bucket (304). In some embodiments, the bucket is identified based on at least one of the bucket name or the bucket endpoint. In some embodiments, the bucket includes one or more objects. In some embodiments, the processor determines, in the SQL query, a query target to be a metadata server (e.g., the metadata server 204) associated with the bucket (e.g., the one or more objects in the bucket). In some embodiments, the processor determines the query target to be a bucket (e.g., the bucket 206). ....” (emphasis added) EN: Bansal discloses: A processor receives a structured query language (SQL) query [SQL command], where in the SQL query, the user or admin specifies at least one of a bucket name, a bucket endpoint, a query target, or metadata relationships, the bucket including one or more objects [components].);
computing a first metadata associated with each of the plurality of composition components (See, e.g., Bansal, Figs. 1-4; par [0056]: "The processor identifies, in the SQL query, metadata relationships (306). In some embodiments, the metadata relationships include one or more relationships between a metadata parameter and a number/threshold/limit. In some embodiments, the metadata relationships include one or more relationships between a metadata parameter, a lower number, and a higher number (e.g., a range). The processor executes (e.g. runs, evaluates, processes) the SQL query to generate a list of objects included in (e.g., belonging to, assigned to, etc.) the bucket and having metadata satisfying the metadata relationships (308).” (emphasis added) EN: Bansal teaches: The processor identifies, in the SQL query, metadata relationships, where the metadata relationships include one or more relationships between a metadata parameter, a lower number, and a higher number (e.g., a range).);
saving to a cache memory storage the first metadata of each composition component (See, e.g., Bansal, Figs. 1-4; par [0058]: "…one of the components of the compute layer 202 has programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket The predicate can be stored in the metadata server 204 as metadata of the temporary bucket.” (emphasis added) EN: Bansal teaches: The predicate stored in the metadata server 204 as metadata of the temporary bucket.);
receiving a modification to the plurality of composition components of the SQL command (See, e.g., Bansal, Figs. 1-4; par [0069]: "…one of the components of the compute layer 202 has programmed instructions to update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated), or deleted from the bucket 206.....” (emphasis added) EN: Bansal discloses: update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated), or deleted from the bucket 206.);
computing a second metadata associated with each modified composition component (See, e.g., Bansal, Figs. 1-4; par [0069]: "…one of the components of the compute layer 202 has programmed instructions to update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated), or deleted from the bucket 206.....” (emphasis added) EN: Bansal discloses: object attributes or metadata are updated.);
saving to the cache memory storage the second metadata of each modified composition component (See, e.g., Bansal, Figs. 2; par [0058]: "…The temporary bucket can either be stored in shared memory or as a special object within the bucket 206. In some embodiments, one of the components of the compute layer 202 has programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket The predicate can be stored in the metadata server 204 as metadata of the temporary bucket.” (emphasis added) EN: Bansal discloses: The predicate stored in the metadata server 204 as metadata of the temporary bucket.);
Bansal does not appear to explicitly teach:
indicating, in a first view of the SQL editing program, the composition components or the modified composition components, wherein each composition component or modified composition component is displayed with different visual characteristics; and
responsive to the user selecting a first composition component in the first view, displaying the respective first metadata associated with that composition component in a second view of the SQL editing program.
However, Menahem (US 2016/0062870 A1), in an analogous art of debugging SQL statements, teaches:
indicating, in a first view of the SQL editing program, the composition components or the modified composition components, wherein each composition component or modified composition component is displayed with different visual characteristics (See, e.g., Menahem, Fig. 1; par [0119]: "To provide for interaction with a user, implementations of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display), LED (Light Emitting Diode), or plasma monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, trackball, or trackpad by which the user can provide input to the computer. …” (emphasis added) Also see, e.g., Menahem, Fig. 6; par [0107]: "… to allow the user to detect and correct the SQL statement logic....” (emphasis added) EN: Menahem teaches: a computer having a display device, e.g., a CRT (cathode ray tube), for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, by which the user can provide input to the computer to detect and correct the SQL statement logic.); and
responsive to the user selecting a first composition component in the first view, displaying the respective first metadata associated with that composition component in a second view of the SQL editing program (See, e.g., Menahem, Fig. 1; par [0119]: "…feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. …” (emphasis added) Also see, e.g., Menahem, Fig. 6; par [0107]: "…to allow the user to detect and correct the SQL statement logic....” (emphasis added) EN: Menahem teaches: input from the user can be received in any form, including acoustic, speech, or tactile input, and feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, to allow the user to detect and correct the SQL statement logic.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Bansal by incorporating the teachings of Menahem that teaches: “indicating, in a first view of the SQL editing program, the composition components or the modified composition components, wherein each composition component or modified composition component is displayed with different visual characteristics;” and “responsive to the user selecting a first composition component in the first view, displaying the respective first metadata associated with that composition component in a second view of the SQL editing program.”. A person having ordinary skill in the art would have been motivated toward such a combination because: Without the ability to debug SQL statements it is very hard to develop and maintain them. (See, Menahem, par [0001]). Bansal and Menahem are analogous arts directed generally to debugging SQL statements.  



Regarding claim 2, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection),

And, Bansal further teaches:
wherein the first metadata of each composition component comprises a data structure of a database and an instruction for traversing the data structure (See, e.g., Bansal, Fig. 2; par [0058]: "…The temporary bucket can either be stored in shared memory or as a special object within the bucket 206. In some embodiments, one of the components of the compute layer 202 has programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket. The predicate can be stored in the metadata server 204 as metadata of the temporary bucket.” (emphasis added) EN: Bansal teaches: the compute layer 202 has programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket, wherein the predicate can be stored in the metadata server 204 as metadata of the temporary bucket.).


Regarding claim 3, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection),

And, Bansal further teaches:
wherein the first metadata comprises an instruction for filtering the data structure (See, e.g., Bansal, Fig. 2; par [0058]: "…The temporary bucket can either be stored in shared memory or as a special object within the bucket 206. In some embodiments, one of the components of the compute layer 202 has programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket. The predicate can be stored in the metadata server 204 as metadata of the temporary bucket.” (emphasis added) EN: Bansal teaches: programmed instructions to store the predicate that was used to filter the objects that are contained in the temporary bucket, wherein the predicate can be stored in the metadata server 204 as metadata of the temporary bucket.).

Regarding claim 4, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection), 

Bansal does not appear to teach:
wherein the first metadata comprises the result of the SQL command.
However, Menahem, in the analogous art of debugging SQL statements, additionally teaches: 
wherein the first metadata comprises the result of the SQL command (See, e.g., Menahem, Fig. 1; pars [0108]-[0109]: "…the execution plan during SQL debugging (execution) could be without optimization or with a limited optimization …The intermediate results are not sent automatically from the server to the client (e.g., after a breakpoint hit), due to potential high data volume size, but just per explicit request; more than that, the initial response will typically not include any data but metadata, for example data size and a number of result records.....” (emphasis added) EN: Menahem teaches: the execution plan during SQL debugging (execution) could be without optimization and the initial response will typically not include any data but metadata, for example data size and a number of result records.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Bansal and Menahem combination by incorporating the additional teachings of Menahem that teaches: “wherein the first metadata comprises the result of the SQL command.”. A person having ordinary skill in the art would have been motivated toward such a combination for: providing state details and an intermediate result upon reaching a particular breakpoint associated with the SQL process. (See, Menahem, par [0002]). Bansal and Menahem are analogous arts directed generally to debugging SQL statements.

Regarding claim 5, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Menahem additionally teaches: 
wherein responsive to the user selecting a first modified composition component in the modified command, displaying the respective second metadata associated with that modified composition component in the second view of the SQL editing program (See, e.g., Menahem, Fig. 1; par [0119]: "…feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. …” (emphasis added) Also see, e.g., Menahem, Fig. 6; par [0107]: "…to allow the user to detect and correct the SQL statement logic....” (emphasis added) EN: Menahem teaches: input from the user can be received in any form, including acoustic, speech, or tactile input, and feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, to allow the user to detect and correct the SQL statement logic.).

Regarding claim 6, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Bansal further teaches:
wherein computing the second metadata computes the second metadata of the composition components that received a modification (See, e.g., Bansal, Figs. 1-4; par [0069]: "…one of the components of the compute layer 202 has programmed instructions to update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated), or deleted from the bucket 206.....” (emphasis added) EN: Bansal discloses: update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated).).

Regarding claim 7, Bansal and Menahem teaches: 
The method of claim 6 (please see claim 6 rejection), 

And, Bansal further teaches:
wherein computing the second metadata begins with the first metadata associated with the one or more unmodified composition components and that is saved in the cache memory storage (See, e.g., Bansal, Figs. 1-4; par [0069]: "…one of the components of the compute layer 202 has programmed instructions to update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated), or deleted from the bucket 206.....” (emphasis added) EN: Bansal discloses: update a temporary bucket as objects are uploaded to the bucket 206, updated (e.g., object attributes or metadata are updated).).


Regarding claim 8, Bansal and Menahem teaches: 
The method of claim 1 (please see claim 1 rejection), 

Bansal does not appear to teach:
wherein the SQL command is made of at least two composition components, wherein the first composition component is a tree in a database, and remaining composition components are keys for interpreting the tree of the first composition component.
However, Menahem, in the analogous art of debugging SQL statements, additionally teaches: 
wherein the SQL command is made of at least two composition components, wherein the first composition component is a tree in a database, and remaining composition components are keys for interpreting the tree of the first composition component (See, e.g., Menahem, Fig. 5; par [0089]: "… The parser 502 also translates SQL statement 306 into an internal query tree (a tree structure that corresponds to a query). The checker 504, based on the query tree, is used to access metadata and to verify types, which are needed during the parser 502 activity (both syntactic and semantic correctness).....” (emphasis added) EN: Menahem teaches: The parser 502 also translates SQL statement 306 into an internal query tree (a tree structure that corresponds to a query), and The checker 504, based on the query tree, is used to access metadata and to verify types.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Bansal and Menahem combination by incorporating the additional teachings of Menahem that teaches: “wherein the SQL command is made of at least two composition components, wherein the first composition component is a tree in a database, and remaining composition components are keys for interpreting the tree of the first composition component.”. A person having ordinary skill in the art would have been motivated toward such a combination for: providing state details and an intermediate result upon reaching a particular breakpoint associated with the SQL process. (See, Menahem, par [0002]). Bansal and Menahem are analogous arts directed generally to debugging SQL statements.

Claims 9-16:
	System Claims 9-16 are basically similar to rejected method Claims 1-8, respectively.  
As such, Claims 9-16 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Bansal and Menahem combinations for similar rationale.


Claims 17-20:
	Medium Claims 17-20 are basically similar to rejected method Claims 1 and 5-7, respectively.  
As such, Claims 17-20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Bansal and Menahem combinations for similar rationale.

Conclusion
10.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					September 26, 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191